Citation Nr: 9903719	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hearing loss.

In his substantive appeal, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This issue 
has not been addressed by the RO.  This issue is not 
inextricably intertwined with the issue now on appeal, see 
Harris v. Derwinski, 1 Vet. App. 180 (1991), nor has it been 
developed or certified for appeal.  38 U.S.C.A. § 7105(a) 
(West 1991).  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran currently has a diagnosis of sensorineural 
hearing loss.

2.  The veteran has submitted competent lay evidence of 
exposure to acoustic trauma during service.

3.  There is no evidence of incurrence of hearing loss during 
service or within the year after the veteran's separation 
from service.

4.  There is no medical evidence of a link between the 
veteran's current hearing loss and any disease or injury in 
service, and his claim for service connection is not 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for hearing loss, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Veterans Appeals (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service personnel records, his 
contentions in letters to the RO and during the personal 
hearing in 1997, the report of a VA examination conducted in 
1997, VA treatment records dated in 1996, treatment records 
and a letter from Lawrence Katzell, M.D., and lay statements 
from P.W. and N.N.

The veteran is not entitled to presumptive service connection 
for sensorineural hearing loss.  He does not contend nor does 
the medical evidence show that hearing loss was manifested in 
the year following his separation from service.  The medical 
evidence shows that he was first found to have sensorineural 
hearing loss in 1996, approximately 49 years after his 
separation from active service.

Although the numeric audiometric findings have not been 
reported in the veteran's medical records, several medical 
professionals have diagnosed sensorineural hearing loss.  The 
report of an audiogram conducted in September 1996 is 
consistent with that diagnosis.  The veteran has submitted 
competent evidence of exposure to acoustic trauma during 
service.  He stated that he was exposed to noise from weapons 
explosions.  His statements are credible in light of his 
service personnel records, which show assignment to an 
infantry division from March to May 1945.  His statements 
regarding noise exposure during service are accepted as true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, there is sufficient evidence of a current 
disability and of a disease or injury during service, and the 
first two elements of a well-grounded claim for service 
connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the veteran's current hearing loss.  It is unclear whether 
the veteran contends that he engaged in combat with the enemy 
during service.  The provisions of 38 U.S.C. 1154(b) (West 
1991) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish incurrence of 
a disease or injury during service.  See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993); Sheets v. Derwinski, 2 
Vet. App. 512, 515 (1992); Smith (Morgan) v. Derwinski, 2 
Vet. App. 137, 140 (1992).  Even if the Board was to conclude 
that the veteran did engage in combat with the enemy, see 
Zarycki v. Brown, 6 Vet. App. 91 (1993), there still must be 
medical evidence tending to show that a nexus, or link, 
between an inservice disease or injury and the current 
hearing loss is plausible.  See Wade v. Brown, 11 Vet. App. 
302, 304-5 (1998).

There is no such evidence in this case.  There is no medical 
evidence showing symptoms of or treatment for hearing loss 
between the veteran's separation from active service in 1947 
and 1996.  The veteran testified that he had some problems 
with his hearing after service, but he did not seek medical 
treatment for this condition because he did not like to go to 
doctors.  He stated that his hearing gradually worsened.  He 
stated that other people observed his hearing difficulties, 
and he has submitted lay statements corroborating that 
testimony.  However, at no time has a medical professional 
rendered an opinion that the veteran's hearing loss is 
related to his active service in any manner, including the 
inservice acoustic trauma. 

The veteran submitted a lay statement from P.W., who 
indicated that the veteran had always had difficulty hearing, 
and she believed "it was because of damage incurred during 
World War II."  P.W.'s letter does not indicate that she is 
a medical professional, and the veteran has not maintained 
such.  There is no indication that P.W. possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, her 
opinion that the veteran's hearing loss is related to 
inservice noise exposure is not sufficient to well ground his 
claim.

The only other evidence linking the veteran's hearing loss to 
his period of service consists of his current statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion as to medical causation.  As 
discussed above, lay persons are not competent to render an 
opinion as to medical causation.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has hearing loss as a result 
of his military service. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for hearing loss is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

